DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 1, 3, 6, 9, 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 10,645,332 in view of Onozawa, US 20180314919 A1.

Regarding claim 1, Zhang discloses the following claimed subject matter including a picture generation method, performed by a terminal, the method comprising:
a) displaying a subtitle list of a target video, the subtitle list comprising at least one subtitle (display subtitle content in subtitle information in subtitle display region during play of video S108, Fig.1; the subtitle display apparatus 1000, Fig.10; and, subtitle 902, Fig.9).

b) obtaining, in response to a selection instruction corresponding to a target subtitle in the subtitle list, a target image frame corresponding to the target subtitle in the target video, the target image frame being an image frame shown within a display period corresponding to the target subtitle (determining subtitle information of a video frame in a video when a play request for the video is received; identifying a key region in the video frame, Abstract; Figs. 1-6).

displaying subtitle content in the subtitle information in the subtitle display region during playing the video; Figs. 1-6).

Except for; 
d) generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region
Zhang does not specifically teach generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region. However, generating a collage picture from a plurality of pictures, or selecting a number of images from a plurality of images to generate a collage image or a moving image, would be obvious to the skilled in the art.
Onozawa teaches image processing method. On paragraph [0003], the reference discloses a technique for selecting a number of images from a plurality of images to generate a collage image or a moving image. And at para. [0004], the reference discloses it is possible to generate an aggregated image obtained by aggregating images with high user evaluation by preferentially selecting images with high evaluation from a plurality of images and generating a collage image or a moving image.
It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Zhang by Zhang reference.

As to claim 3, see the rejection of claim 1 (d).  

Regarding claim 6, Maruyama does not specifically disclose that in response to a deselection instruction, the desired operation would be canceled.  However, cancelling an operation when it operation is no longer needed or had been performed to the desired outcome of the operator, would be obvious to those with ordinary skill in the art and modify the system or reference or method accordingly.    

As to claim 9, Zhang discloses the following claimed subject matter, note;
a) displaying a subtitle list of a target video, the subtitle list comprising at least one subtitle (display subtitle content in subtitle information in subtitle display region during play of video S108, Fig.1; the subtitle display apparatus 1000, Fig.10; and, subtitle 902, Fig.9).
b) obtaining, in response to a selection instruction corresponding to a target subtitle in the subtitle list, a target image frame corresponding to the target subtitle in the target video, the target image frame being an image frame within a display period determining subtitle information of a video frame in a video when a play request for the video is received; identifying a key region in the video frame, Abstract; Figs. 1-6).

c) displaying the target image frame in a stitching preview region (displaying subtitle content in the subtitle information in the subtitle display region during playing the video; Figs. 1-6).
Except for; 
d) generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region
Zhang does not specifically teach generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region. However, generating a collage picture from a plurality of pictures, or selecting a number of images from a plurality of images to generate a collage image or a moving image, would be obvious to the skilled in the art.
Onozawa teaches image processing method. On paragraph [0003], the reference discloses a technique for selecting a number of images from a plurality of images to generate a collage image or a moving image. And at para. [0004], the reference discloses it is possible to generate an aggregated image obtained by aggregating images with high user evaluation by preferentially selecting images with high evaluation from a generating a collage image or a moving image. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Zhang by incorporating the teaching of Onozawa in order to be able to illustrate or show a plurality of images in a single display as aggregated or collage image. Doing so would enhance the utilization efficiency of the Zhang reference.

As to claim 11, see the rejection of claim 9 (d).  

As to claim 14, Zhang does not specifically disclose that in response to a deselection instruction, the desired operation would be canceled.  However, cancelling an operation when it operation is no longer needed or had been performed to the desired outcome of the operator, would be obvious to those with ordinary skill in the art and modify the system or reference or method accordingly.    
 
Regarding claim 17, see the rejection of claim 1 and 9. 

As to claim 19, see the rejection of claims 1 and 9.
 

Claims 1, 3-4, 6, 9, 11-12, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, US 20110075029 A1 in view of Onozawa, US 20180314919 A1.

Regarding claim 1, Maruyama teaches the following claimed subject matter including a picture generation method, performed by a terminal, the method comprising:

a) displaying a subtitle list of a target video, the subtitle list comprising at least one subtitle (Fig.16 displaying subtitle list/choices for a Subtitle switching);

b) obtaining, in response to a selection instruction corresponding to a target subtitle in the subtitle list, a target image frame corresponding to the target subtitle in the target video, the target image frame being an image frame shown within a display period corresponding to the target subtitle (Fig. 2 illustrates obtaining subtitle data S501, number of subtitle languages S502, subtitle display possible S511 and add to list S512; Fig.16, displaying target image frame as a background image);

c) displaying the target image frame in a stitching preview region (Fig.16, displaying target image frame as a background image);
Except for; 
d) generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region.
	Maruyama illustrates Fig.16 subtitle switching and a background image. Maruyama does not specify the background image as a target image frame. Onozawa teaches image processing method. On paragraph [0003], the reference discloses a technique for selecting a number of images from a plurality of images to generate a collage image or a moving image. And at para. [0004], the reference discloses it is possible to generate an aggregated image obtained by aggregating images with high user evaluation by preferentially selecting images with high evaluation from a plurality of images and generating a collage image or a moving image. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Maruyama by incorporating the teaching of Onozawa in order to generate an aggregated image obtained by aggregating images into a collage image. Doing so would enhance the utilization efficiency of the Maruyama reference.

As to claim 3, see the rejection of claim 1 (d).  

As to claim 4, The method according to claim 1, wherein the displaying the target image frame in a stitching preview region comprises: displaying the target image frame in a folded state in the stitching preview region, the folded state referring to a display state in which only a subtitle region in the target image frame is visible (Fig. 16 where the subtitle region is visible). 

Regarding claim 6, Maruyama does not specifically disclose that in response to a deselection instruction, the desired operation would be canceled.  However, cancelling an operation when it operation is no longer needed or had been performed to the desired outcome of the operator, would be obvious to those with ordinary skill in the art and modify the system or reference or method accordingly.    
 
 Considering claim 9, a terminal, comprising a memory and a processor, the memory storing a computer-readable instruction, and when executing the computer-readable instruction, the processor is configured to perform:
a) displaying a subtitle list of a target video, the subtitle list comprising at least one subtitle (Fig.16 displaying subtitle list/choices for a Subtitle switching);

b) obtaining, in response to a selection instruction corresponding to a target subtitle in the subtitle list, a target image frame corresponding to the target subtitle in the target video, the target image frame being an image frame within a display period corresponding to the target subtitle (Fig. 2 illustrates obtaining subtitle data S501, number of subtitle languages S502, subtitle display possible S511 and add to list S512; Fig.16, displaying target image frame as a background image);

c) displaying the target image frame in a stitching preview region (Fig.16, displaying target image frame as a background image);

Except for; 
d) generating, in response to a picture generation instruction, a collage picture according to the target image frame comprised in the stitching preview region.
Maruyama illustrates Fig.16 subtitle switching and a background image. Maruyama does not specify the background image as a target image frame. 
Onozawa teaches image processing method. On paragraph [0003], the reference discloses a technique for selecting a number of images from a plurality of images to generate a collage image or a moving image. And at para. [0004], the reference discloses it is possible to generate an aggregated image obtained by aggregating images with high user evaluation by preferentially selecting images with high evaluation from a plurality of images and generating a collage image or a moving image.
It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Maruyama by Onozawa in order to generate an aggregated image obtained by aggregating images into a collage image. Doing.

As to claim 11, see the rejection of claim 9 (d).  

As to claim 12, the terminal according to claim 9, wherein the displaying the target image frame in a stitching preview region comprises: displaying the target image frame in a folded state in the stitching preview region, the folded state referring to a display state in which only a subtitle region in the target image frame is visible (Fig. 16 where the subtitle region is visible). 

As to claim 14, Maruyama does not specifically disclose that in response to a deselection instruction, the desired operation would be canceled.  However, cancelling an operation when it operation is no longer needed or had been performed to the desired outcome of the operator, would be obvious to those with ordinary skill in the art and modify the system or reference or method accordingly.    
 
Regarding claim 17, see the rejection of claim 1 and 9. 
As to claim 19, see the rejection of claims 1 and 9.

20, Fig. 16 where the subtitle region is visible.

Allowable Subject Matter
Claims 2, 5, 7-8, 10, 13, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




PMN
May 24, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422